Citation Nr: 0529157	
Decision Date: 10/31/05    Archive Date: 11/09/05	

DOCKET NO.  03-08 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
Type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina in which the RO denied the 
benefit sought on appeal.  The veteran, who had active 
service from October 1966 to October 1969, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Hypertension was not manifested during service or within 
one year following separation from service, and has not been 
established to be causally or etiologically related to 
service or to service-connected diabetes mellitus Type II.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred, and is 
not proximately due to, the result of, or aggravated by, a 
service-connected disease or injury. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided the requisite notice by letter dated in March 2002.  
This letter, provided to the veteran prior to the RO's 
decision on the merits, notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
veteran or the VA bore the burden of producing or obtaining 
that evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran provide any information or evidence in 
the veteran's possession that pertained to the claim.  

Thereafter, the veteran was provided copies of the January 
2003 rating decision, the Statement of the Case and the 
Supplemental Statement of the Case.  Collectively, these 
documents issued in connection with this appeal notified the 
veteran of the evidence considered, the pertinent laws and 
regulations and the reasons his claim was denied.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and VA medical records 
are associated with the claims file.  The Board observes and 
acknowledges that the veteran has not been afforded a 
specific VA examination in connection with his hypertension 
claim.  However, the Board remanded the case in July 2004 for 
the purpose of obtaining private medical records and, if 
determined necessary after the records were obtained and 
reviewed, a VA examination.  As will be discussed below, 
however, the veteran failed to assist the VA in obtaining 
those records.  Under these circumstances, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA and the VA has fulfilled its duty to assist under 
the VCAA. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(holding that the duty to assist is not a one-way street; if 
a veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence). 

B. Evidence

The veteran's service medical records contain no complaints, 
treatment or diagnosis of hypertension while in service.  
Specifically, the veteran's October 1966 enlistment physical 
examination noted the veteran's blood pressure as 
134 systolic pressure ("syst") over 80 diastolic pressure 
("dias") while sitting; and the veteran reported in the 
Medical History portion of the examination that he did not 
have either high or low blood pressure at that time.  In 
August 1969, the veteran's discharge service medical 
examination reported that the veteran's blood pressure was 
110/70 while sitting.  

The record on appeal contains Albany VA Medical Center (VAMC) 
records dated from June 1993 to April 1997.  Specifically, a 
June 1993 record reported that the veteran requested to be 
followed at the Albany VAMC for diabetes and hypertension. 
This appears to have been the veteran's first visit to a 
VAMC.  A progress note dated the same day reported that the 
veteran had been followed in the past for diabetes, 
hypertension and gout by Meadow Weed Valley Health Center in 
Middle Granville, New York.  The claims file additionally 
contains medical records dated from August 1999 to March 2002 
from a VAMC in Greenville, South Carolina.  

The veteran was afforded a VA examination in September of 
2002 to determine entitlement to service connection for his 
diabetes mellitus.  At that time, the veteran reported that 
he had been diagnosed with diabetes in 1994.  He also 
reported that he had hypertension.  The examiner assessed the 
veteran with diabetes that was under very good control with 
complications.  However, the examiner did not address the 
veteran's hypertension or its possible relationship to the 
veteran's diabetes.  

In a January 2003 rating decision, the RO granted service 
connection for the veteran's diabetes mellitus.  Service 
connection for hypertension was denied on the basis that the 
condition was not shown to have been treated or diagnosed 
while in service or manifested to a compensable degree within 
one year following separation from service.  Additionally, 
service connection on a secondary basis was denied because a 
review of the evidence did not disclose any favorable opinion 
as to a possible relationship between the diabetes and the 
hypertension.  

In a December 2003 hearing before the Board, the veteran 
testified that he believed he was first diagnosed with 
diabetes in 1991 or 1992.  He also stated that the onset of 
his hypertension occurred not too long afterwards.  The 
veteran produced progress notes dated that same month from 
the Greenville VAMC that noted the impression of the VA 
physician that the veteran's hypertension was probably 
related to his diabetes.  

In July 2004, the Board remanded the veteran's claim to the 
Appeals Management Center in Washington, D.C. ("AMC") for 
further development of the case.  Specifically, the Board 
directed that the veteran be contacted and asked to furnish 
information concerning his initial diagnoses of hypertension 
and diabetes, as well as dates of treatment and 
authorizations to permit the RO to obtain private medical 
records if the treatment was not received through VA.  The 
RO, upon receipt of this information, was directed to obtain 
and associate those records with the claims file and then 
make a determination of whether the medical evidence was 
sufficient to decide the claim.  If insufficient, the veteran 
was to be afforded a VA examination in order to obtain an 
opinion as to the etiology of the veteran's hypertension.  In 
a July 2004 letter, the AMC requested information and 
authorizations from the veteran as directed by the Board.  No 
response is contained in the record on appeal.  

Thereafter, in February 2005, the RO issued a Supplemental 
Statement of the Case that continued the denial of service 
connection for hypertension on the basis of the veteran's 
failure to reply to the July 2004 letter.  At that time, the 
RO stated that although the VA progress note of December 2003 
indicated a diagnosis of hypertension possibly related to 
diabetes mellitus, this was not a confirmed diagnosis nor had 
a rationale been provided to support a favorable decision.  

In March 2005, the veteran's representative asserted that the 
AMC did not comply with all the terms of the remand in that 
the veteran had not been provided a medical examination 
and/or medical opinion.  The veteran's representative 
additionally argued that this appeal should be reviewed under 
the provisions of Allen v. Brown, 7 Vet. App. 439 (1995), as 
well as the provisions of 38 C.F.R. § 3.310(a) in that the   
issue should be viewed under the two types of secondary 
service connection, which are (1) that a service-connected 
disability causes a second disability or (2) a service-
connected disability results in a second unrelated-to-service 
disability becoming worse.  

C.  Law and Analysis

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may also be granted for certain 
chronic diseases, such as hypertension, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101,1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999).

In addition, service connection may also be established for a 
disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition. Id.  The United States Court of 
Appeals for Veterans Claims (the "Court") has further held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service- 
connected for that degree of aggravation. Allen v. Brown, 7 
Vet. App. 439, 446 (1995).  Establishing service connection 
on a secondary basis requires evidence sufficient to show: 
(1) that a current disability exists, and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability. Id.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
By reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim. 38 
C.F.R. § 3.102.  When the evidence of record is considered 
under the laws and regulations as set forth above, the Board 
is of the opinion that service connection for hypertension is 
not warranted. 

The Board acknowledges that the veteran currently has 
hypertension.  However, the veteran's service medical records 
fail to demonstrate that the veteran's hypertension 
manifested during service or within one year of separation 
from service; nor is there evidence that the veteran's 
hypertension existed and was aggravated during service or 
thereafter.  The veteran does not contend otherwise.  Rather, 
the veteran contends that his hypertension is a result of his 
service-connected diabetes.  Nonetheless, no competent 
evidence in the record supports this contention either.   

Specifically, the Board finds that the evidence of record 
does not contain competent medical evidence which 
demonstrates a nexus between the veteran's hypertension and 
either his military service or his service-connected 
diabetes.  As set forth previously, the earliest VAMC record 
contained in the claims file is dated in June 1993.  At that 
time, the veteran had already been diagnosed with both 
diabetes and hypertension, and requested that he be treated 
for both of these disorders.  This medical record indicated 
that the veteran received prior treatment for both his 
diabetes and hypertension in New York.  The absence of 
records surrounding the onset and initial diagnosis of the 
veteran's hypertension and diabetes formed the basis of the 
Board's July 2004 remand in order to obtain those and other 
medical records that could shed light on the relationship 
between the veteran's diabetes and hypertension.  However, 
the veteran failed to respond to the RO's request for 
information or provide authorizations for treatment records.  
A VA medical opinion regarding the manifestation and/or 
aggravation of the veteran's hypertension obtained without 
access to these medical records would be speculative, at 
best.  

Further, while the Board acknowledges the December 2003 
notation in a VA medical record that the veteran's 
hypertension was probably related to diabetes, this notation 
is vague and speculative.  The examiner does not explain the 
use of the term 'related to', does not provide a medical 
rationale for his notation, and there is no indication that 
the notation was based on a review of a complete record or 
even at most, based on a review of the claims file.  As noted 
above, the record is clearly incomplete as to the initial 
diagnosis and treatment of both hypertension and diabetes 
prior to 1993.  The degree of medical certainty that is 
necessary for a medical opinion, sufficient to establish a 
plausible medical nexus, has been repeatedly discussed by the 
Court.  See Hicks v. West, 12 Vet. App. 86, 90-91 (1998) 
(discussing previous court findings regarding syntax 
necessary to establish medical nexus).  The Court recognized 
that the determination, of what is a speculative opinion, is 
fact specific.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
However, in Bloom the Court recognized that an opinion, with 
no clinical data or other rationale to support it or other 
evidence of record to give it substance, was "purely 
speculative."  Id.  The Board finds that the December 2003 
notation does not contain the degree of medical certainty 
that is necessary for a medical opinion, sufficient to 
establish a plausible medical nexus in this case.

Absent a medical nexus opinion linking the veteran's 
hypertension to his service-connected diabetes, the Board 
cannot find that service connection is warranted on a 
secondary basis.  While it is clear that the veteran believes 
that his hypertension is secondary to his diabetes, he, as a 
layman, does not have the requisite training or experience to 
offer an opinion that requires medical expertise, such as the 
etiology of his disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

The Board again points out that the veteran did not assist 
the VA in the development of his claim by submitting the 
necessary information to enable the RO to obtain his 
treatment records.  The Court has held that the duty to 
assist is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  See Wood, 
1 Vet. App. at 193.  Under theses circumstances, the Board 
has no alternative but to deny the veteran's claim based on 
the available evidence.  Since the requested treatment 
records were not obtained from the veteran, the Board also 
finds that it was proper for the RO to transfer the case to 
the Board without scheduling the veteran for a VA 
examination.

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension for the reasons discussed above.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).




ORDER

Service connection for hypertension is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


